Citation Nr: 0026474	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  95-17 625	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.  This case was remanded in August 1997 by the Board of 
Veterans' Appeals (Board) to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, for 
additional development, to include adjudication of the 
appellant's claims for accrued benefits.  A March 2000 rating 
decision denied entitlement to accrued benefits for service 
connection for cancer of the throat, for an increased 
evaluation for residuals of a colostomy, for an increased 
evaluation for post-traumatic stress disorder (PTSD), for a 
total disability rating based on unemployability due to 
service-connected disability, and for a total pre-
stabilization rating following release from service based on 
clear and unmistakable error.  The appellant was notified of 
these actions and of her appellate rights in April 2000.  
Since no subsequent correspondence addressing any of the 
accrued benefits issues has been received from the appellant 
or her representative, these issues are not currently before 
the Board.


FINDING OF FACT

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

Service incurrence of a malignant tumor may be presumed if 
the disability is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, respiratory cancer (cancer of the lung, bronchus, 
larynx or trachea) shall be service-connected, even though 
there is no evidence of such disease during service, if it is 
manifested to a compensable degree within 30 years after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309(e) (1999).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If she has not, her claim must fail, and VA is not obligated 
to assist her in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.

According to the death certificate, the veteran died in 
August 1994, at the age of 53, from squamous cell carcinoma 
of the tongue.  At the time of his death, the veteran was 
service-connected for residuals of a gunshot wound of the 
right hand, 20 percent disabling; residuals of a shell 
fragment wound (SFW) of the right shoulder, 20 percent 
disabling; residuals of a colostomy, 10 percent disabling; 
residuals of a cicatrix of the lateral aspect of the right 
thigh, 10 percent disabling; areas of anesthesia and 
paresthesia of the left leg with residuals of SFW of the left 
leg, 10 percent disabling; PTSD, 10 percent disabling; 
ganglion of the right wrist, noncompensable; scars of the 
perineal region, right lower extremity and buttock, right 
eyebrow, and left lower extremity, all of which were 
noncompensable; and status post ventral hernia, 
noncompensable.  The veteran's combined rating at his death 
was 60 percent.

The record contains no medical evidence suggesting that any 
of the disabilities for which service connection was in 
effect at the time of the veteran's death cause or 
contributed to the cause of the veteran's death.  Moreover, 
the record contains no medical evidence suggesting that the 
veteran's fatal cancer was present in service, manifested 
within one year of the veteran's discharge from service or 
etiologically related to service or any service-connected 
disability.  

The appellant essentially alleges that service connection 
should be recognized for the fatal cancer on a presumptive 
basis because the tongue and larynx are in close proximity 
and these two anatomical areas cannot be differentiated.  
Although the Board can understand the appellant's reasons for 
believing this, she is a layperson and consequently is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).   

The record contains no medical evidence supporting the 
appellant's contention that the veteran's death was due to a 
respiratory cancer subject to presumptive basis on an Agent 
Orange basis.  Specifically, the Board notes that on no 
occasion was the cancer identified as a cancer of the larynx.   

Moreover, in August 1998 the RO requested a medical opinion 
concerning whether the fatal cancer was a cancer of the lung, 
bronchus, larynx or trachea.   
In October 1998, the Chief of a VA Medical Center 
Hematology/Oncology Section provided the requested opinion.  
Based upon his review of the veteran's medical records, he 
concluded that the pathological findings were typical for a 
patient having squamous cell carcinoma at the base of the 
tongue and that these type of tumors frequently infiltrate 
through the hyoepiglottic ligament and extend well into the 
preepiglottic space, often requiring a laryngectomy for 
adequate surgical control of local disease.  The VA physician 
concluded from the evidence of record that the origin of the 
tumor was the base of the tongue.

In light of these circumstances the Board must conclude that 
the appellant's claim is not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 

